Citation Nr: 1510488	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  06-22 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 10 percent osteopenia with limitation of extension of the right hip, and in excess of 10 percent for osteopenia with limitation of flexion of the right hip (collective, right hip disability).  

2.  Entitlement to an initial disability rating in excess of 10 percent from August 2, 2005 to December 17, 2011, and in excess of 20 percent from December 17, 2011 for degenerative disc disease at C3 and C5, degenerative arthritis of the cervical spine, and cervical spondylosis and cervical spondylolisthesis of C5 on C6 (a cervical spine disability).

3.  Entitlement to an initial disability rating in excess of 10 percent from May 15, 2007 to December 17, 2011, and in excess of 20 percent from December 17, 2011 for degenerative arthritis of the lumbar spine (a lumbar spine disability).

4.  Entitlement to an increased disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

5.  Entitlement to an increased disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

6.  Entitlement to an effective date earlier than August 17, 2010 for the grant of an increased rating of 20 percent of peripheral neuropathy of the right lower extremity. 
 
7.  Entitlement to an effective date earlier than August 17, 2010 for the grant of an increased rating of 20 percent of peripheral neuropathy of the left lower extremity. 

8.   Whether new and material evidence have been submitted sufficient to reopen a claim of entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for multi-joint arthritis, to include the shoulders, wrists, hands, hips, knees, ankles, and toes, claimed as secondary to service-connected pulmonary sarcoidosis.

10.  Entitlement to an increased disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

11.  Entitlement to an increased disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

12.  Entitlement to special monthly compensation (SMC) based on a need of a higher level of aid and attendance. 

13.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.
 
14.  Entitlement to specially adapted housing.

15.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1976 to December 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from February 2006, November 2006, June 2007, October 2007, October 2008, January 2010, and February 2012 rating decisions of the Department of Veterans Affairs (VA).  In evaluating this case, the Board has reviewed the physical claims file, as well as both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

In September 2009 and November 2011 decisions, the Board remanded the issues of service connection for multi-joint arthritis, entitlement to SMP based on higher level of aid and attendance, entitlement to automobile and/or adaptive equipment, and entitlement to specially adapted housing for additional development.  These claims or issues have been returned to the Board for appellate consideration.  In June 2009 and December 2014, the Veteran testified at videoconference Board hearings.  The hearing transcripts have been associated with the claims file.

Although higher ratings have been assigned for the cervical spine and lumbar spine disabilities for part of the initial rating period on appeal, as reflected in the March 2013 rating decision, the issues remain in appellate status as the maximum rating has not been assigned for each disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

The application to reopen service connection for sleep apnea, as well as the claims or issues of service connection for multiple joint arthritis, increased ratings for right and left lower extremity peripheral neuropathy, SMC based on a higher level of aid and attendance, automobile and adaptive equipment and/or for adaptive equipment, specially adapted housing, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire initial rating period on appeal, the Veteran reported pain on motion, weakness, and stiffness of the right hip but the weight of the evidence of record indicates that the right hip disability was not productive of ankylosis, fracture, malunion, or nonunion of the joint, and did not manifest by limitation of right hip flexion to 30 degrees or limitation of right hip abduction with motion lost beyond 10 degrees.

2. For the initial rating period from August 2, 2005 to December 17, 2011, the cervical spine disability has been manifested by complaints of neck pain.

3. For the initial rating period from August 2, 2005 to December 17, 2011, the cervical spine disability has not been manifested by symptomatology or functional impairment comparable to forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

4. For the initial rating period from December 17, 2011, the cervical spine disability has been manifested by forward flexion of 30 degrees with objective evidence of painful motion, and X-ray evidence of degenerative disc disease and degenerative joint disease of the cervical spine, with muscle spasm that is severe enough to result in abnormal spinal contour.

5. For the initial rating period from December 17, 2011, the cervical spine disability has not been manifested by forward flexion of the cervical spine to 15 degrees or less, or favorable or unfavorable ankylosis of the entire cervical spine.  

6. For the initial rating period from May 15, 2007 to December 17, 2011, the lumbar spine disability was not manifested by forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the lumbar spine not greater than 120 degrees, or muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

7. For the initial rating period from May 15, 2007 to December 17, 2011, the lumbar spine disability did not result in incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12-month period.

8. For the initial rating period from December 17, 2011, the lumbar spine disability did not result in forward flexion of the lumbar spine to 30 degrees, or favorable ankylosis of the entire thoracolumbar spine.

9. For the initial rating period from December 17, 2011, the lumbar spine disability has not resulted in incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12-month period.
10. For the entire appeal period, the Veteran's right upper extremity peripheral neuropathy has not resulted in disability comparable to moderate incomplete paralysis of the median nerve of the right upper extremity.

11. For the entire appeal period, the Veteran's left upper extremity peripheral neuropathy has not resulted in disability comparable to moderate incomplete paralysis of the median nerve of the left upper extremity.

12. Following an October 2008 rating decision granting service connection and assigning a 10 percent rating for peripheral neuropathy of each of the lower extremities, no unadjudicated claim, either formal or informal, for increased rating for right or left lower extremity peripheral neuropathy was reasonably raised prior to an August 17, 2010 claim for increased rating. 

13. The Veteran has not identified clear and unmistakable error in the October 2008 rating decision with respect to the award of a disability rating in excess of 10 percent rating for peripheral neuropathy of each of the lower extremities.

14. November 5, 2010 is the earliest date on which it was factually ascertainable that right and left extremity peripheral neuropathy met the criteria for the higher 20 percent rating.


CONCLUSIONS OF LAW

1. For the entire appeal period, the criteria for an initial rating in excess of 10 percent for right hip extension and in excess of 10 percent for right hip flexion have not been met. 38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5003, 5019, and 5250-5255 (2014).

2. For the initial rating period from August 2, 2005 to December 17, 2011, the criteria for entitlement to an initial disability rating in excess of 10 percent for the service-connected cervical spine disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5240-5242 (2014).

3. For the initial rating period from December 17, 2011, the criteria for entitlement to an initial disability rating in excess of 20 percent for the service-connected cervical spine disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5240-5242 (2014).

4. For the initial rating period from May 15, 2007 to December 17, 2011, the criteria for an initial disability rating in excess of 10 percent for degenerative arthritis of the lumbar spine have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2014).

5. For the initial rating period from December 17, 2011, the criteria for an initial disability rating in excess of 20 percent for degenerative arthritis of the lumbar spine have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2014).

6. For the entire appeal period, the criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity have been not been met or more nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8515 (2014).

7. For the entire appeal period, the criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity have been not been met or more nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8515 (2014).

8. The criteria for an effective date earlier than August 17, 2010 for the grant of a 20 percent rating for right lower extremity peripheral neuropathy are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104, 7105 (West 2014); 38 C.F.R. 
§§ 3.102, 3.151, 3.156(c), 3.155, 3.159, 3.400, 20.1103 (2014).

9. The criteria for an effective date earlier than August 17, 2010 for the grant of a 20 percent rating for left lower extremity peripheral neuropathy are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104, 7105 (West 2014); 38 C.F.R. 
§§ 3.102, 3.151, 3.156(c), 3.155, 3.159, 3.400, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As part of its duty to notify, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the appeals for higher initial ratings for the service-connected right hip, cervical spine, and lumbar spine disabilities, because they arise from the Veteran's disagreement with the initial ratings following the grant of service connection for the respective disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  With regard to the issues of increased ratings for right and left upper extremity peripheral neuropathy, the VA Regional Office (RO) issued a September 2010 preadjudicatory notice letter to the Veteran, which met the VCAA notice requirements.

With respect to the issue of earlier effective date for the grant of increased ratings for the right and left lower extremity peripheral neuropathy, the law and not the facts is dispositive in this case.  There remains no case or controversy concerning whether the Veteran is entitled to any benefits that may be inferred from his claim.  In such cases where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, review of VA's duty to notify and assist is not necessary on these issues.  In cases such as this, VA is not required to meet the duty to notify or assist a claimant, where a claim cannot be substantiated because there is no legal basis for the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA met the duty to the assist by obtaining available service treatment records, post-service treatment records, Social Security Administration (SSA) records, pertinent VA examination reports, Board hearing transcripts, and the Veteran's statements in support of the claims or issues on appeal.  The Board finds that VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

In connection with this appeal, the Veteran was provided VA examinations of the right hip in August 2007 and December 2011, of the peripheral nerves in November 2010 and December 2011, and of the cervical spine and lumbar spine in December 2011.  The Board finds the above-referenced VA examinations adequate for the purposes of the claims for higher rating as they involved a review of the Veteran's pertinent medical history, clinical evaluations of the Veteran, and opinions with supporting rationale when necessary.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II. Disability Evaluations Generally

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Court has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, 21 Vet. App. 505.  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010), the effective date is no earlier than the date of the claim.  The Federal Circuit explained that the legislative intent in enacting 38 U.S.C.A. § 5110(b) (West 2014) was to allow for a grace period of up to one year for a veteran to file the claim once he or she was aware of the increase in disability.  Id.  The Federal Circuit held that "consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C.A. § 5110(b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See Generally DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

III. Initial Disability Rating Analysis for Right Hip Osteopenia
 with Limitation on Extension and Flexion

Disorders of the hips are rated under Diagnostic Codes (DC) 5250 through DC 5255 of 38 C.F.R. § 4.71a (2014).  Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

Under DC 5251 (limitation of extension of the thigh), a 10 percent evaluation is assigned with extension limited to 5 degrees. 38 C.F.R. § 4.71a. Under DC 5252 (limitation of flexion of the thigh), a 10 percent evaluation is assigned with flexion limited to 45 degrees; a 20 percent evaluation is assigned with flexion limited to 30 degrees; a 30 percent evaluation is assigned with flexion limited to 20 degrees; and a 40 percent evaluation is assigned with flexion limited to 10 degrees. 38 C.F.R. 
§ 4.71a.  Under DC 5253, pertaining to impairment of the thigh, a 10 percent evaluation is warranted for limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees; a 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.  DC 5255 contemplates impairment of the femur.  Malunion of the femur warrants a 10 percent evaluation with slight knee or hip disability, a 20 percent evaluation with moderate knee or hip disability, and 30 percent evaluation with marked knee or hip disability.  38 C.F.R. § 4.71a.  

DC 5054 provides a 100 percent rating for hip replacement (prosthesis) with prosthetic replacement of the head of the femur or of the acetabulum for one year following implantation of prosthesis.  Thereafter, a 90 percent rating may be assigned following implantation of prosthesis, with painful motion or weakness such as to require the use of crutches.  A 70 percent rating is assignable for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  With moderately severe residuals of weakness, pain, or limitation of motion, a 50 percent rating may be assigned.  The minimum rating assignable is 30 percent.  38 C.F.R. § 4.71a, DC 5054. 

The Board notes that the terms "markedly severe" and "moderately severe" in the criteria under DC 5054 and the terms "moderate" and "marked" in the criteria under DC 5255 are not defined in the VA Schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that decisions are equitable and just.  38 C.F.R. § 4.6.  Terminology such as "moderate" and "marked" used by VA examiners and others, although an element of evidence to be considered by the Board, are not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

Throughout the initial rating period on appeal, right hip osteopenia has been rated as 10 percent disabling based on limitation of extension under DC 5013-5251 and 10 percent disabling based on limitation of flexion under DC 5013-5252.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2014).  

Under DC 5013, osteoporosis, with joint manifestations, will be rated on limitation of motion of the affected parts as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5013.  Degenerative arthritis (hypertrophic or osteoarthritis) when established by X-ray findings is rated on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note (1) The 20 percent and 10 percent ratings based on X-rays will not be combined with ratings based on limitation of motion.  Note (2) The 20 percent and 10 percent ratings based on X-rays will not be used in ratings listed under diagnostic codes 5013-5024.  See 38 C.F.R. § 4.71a, DC 5003 (2014). 

In August 2005, the Veteran requested service connection for osteoporosis.  He had undergone a VA orthopedic compensation examination in January 2005, the report of which mentions that he had no hip-related complaint.  The hips had normal active and passive ranges of motion.  A January 2006 VA addendum report notes mild right hip osteopenia that represents bone loss, but not osteoporosis.  X-rays showed a normal right hip joint.  The VA examiner stated that osteopenia does not cause disability or limitation of motion. 

A February 2006 VA treatment record shows that the Veteran reported right hip pain with weight bearing and feelings of right hip buckling at times. Upon examination, the VA examiner assessed that the Veteran did not have a lot of problems with hip rotation and that he had mild discomfort with lifting the right hip. 

An August 2006 VA outpatient treatment report notes that the Veteran had inquired about a hip brace.  He took supplemental calcium, vitamin D, and alendronate for right hip osteopenia.  A December 2006 VA aid and attendance examination report reflects that the Veteran reported right hip pain, along with other joint pains, that made it difficult to walk.  He walked with a limping gait favoring the right lower extremity.    

The Veteran underwent a VA examination of the hips in August 2007 where he reported right hip pain that the radiates down the lateral right thigh, which increases with standing, weather changes, and lying on his right side, with no flare ups.  He stated that he is wheelchair bound due to back and hip problems.  Upon examination, the Veteran had right hip flexion to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 6 degrees, and internal rotation to 4 degrees with complaints of subjective pain in extremes of all motions.  There was no objective evidence of pain and no change in range of motion after repetitive motion.  The Veteran was quite tender over the right greater trochanter and X-rays of right hip were normal.  The VA examiner also indicated that he was unable to see evidence on x-ray of osteoporosis or osteopenia and that the only impairment at that time was from trochanteric bursitis which causes point tenderness.  The VA examiner indicated that he was unable to delineate Deluca factors during a flare-up and noted that the Veteran could have further limitations, range of motion, amount of pain, and functional capacity but that he was unable to estimate any additional loss without resorting to mere speculation.  

The Board notes that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2011).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA examiner to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Nevertheless, simply concluding that a medical question could not be resolved without speculation, without providing any explanation why, renders an opinion inadequate.  Id.  The phrase "without resort to speculation" or use of speculative language in a medical report or opinion should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether the answer to a medical question cannot be determined from current medical knowledge.  Id. 

In this case, the August 2007 VA examiner indicated that he was unable to opine whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups.  This is because the Veteran was not experiencing a flare-up at the time of the August 2007 examination.  In this case, it is not possible to schedule an examination during a flare-up or anticipate when the Veteran may experience pain, weakness, fatigability, or incoordination from the lumbar spine disability; therefore, limitation of motion measurements under these conditions cannot be provided due to limitations of medical knowledge and practicalities of scheduling the Veteran for a VA examination when he experiences one of the above-referenced limitations.  Certainly, the Veteran can seek medical care during flare-ups or when he experiences pain, weakness, fatigability or incoordination, which would then be recorded in his treatment (medical) records and be available for VA to review when rating the disability on appeal.  

A May 2008 VA orthopedic examination report reflects that the Veteran reported that hip pains began after 1996.  The examiner noted that the current diagnosis was arthritis of the weight bearing joints.  The Veteran reported pain in both hips, but worse on the right, as well as weakness and stiffness.  The right hip gave way, but did not lock up.  The Veteran used no brace for the hip.  The VA examiner elicited crepitus in the right hip.  Particular tenderness was palpated at the right trochanter.  Right hip flexion was to 110 degrees and right hip extension was to 20 degrees.  Right hip abduction was to 30 degrees and adduction was to 20 degrees.  External and internal rotation were to 5 degrees.  Pain was encountered during all testing.  Right hip muscle strength was 3 out of 5.  Mild gluteus muscle wasting was seen, bilaterally.  The diagnoses were chronic sprain/strain of the hips with osteopenia of the hips and chronic bursitis of the right hip.  The examiner noted that there would be additional functional impairment during flare-ups but did not specifically provide what the impairment would be.  There was pain with muscle guarding and grunting at the end of all ranges of motion.  Muscle strength of the right hip was 3 out of 5.  X-rays showed that the right hip was normal.  

A January 2009 VA treatment record shows significant osteoarthritic cartilaginous thinning in the posterolateral portion of the right hip.  A May 2009 VA fibromyalgia examination report reflects that most of the Veteran's pain complaints were of the low back and right hip radiating down the right leg.  The examiner concluded that fibromyalgia was not shown.  The examiner attributed these pains to lumbar radiculopathy and to sarcoid-related arthritis.  In an addendum, the examiner stated that these complaints are typical of sarcoid arthropathy. 

In June 2009, the Veteran testified at a Board videoconference hearing that he felt so much right hip pain that he wanted to cry, even though he was told that osteopenia is painless. 

A May 2010 VA treatment record shows an assessment of active range of motion within functional limits above level of injury.  Passive range of motion was not limited and strength of hip flexors was 3 out of 5 with full range of motion against gravity.  The Veteran indicated that painful hips caused his legs to buckle. 

The Veteran underwent a VA examination of the hips in December 2011 where he reported right hip pain with no flare-ups impacting right hip functions.  Upon examination in December 2011, right hip flexion was to 125 degrees and right hip extension was to zero degrees with no objective evidence of painful motion, to include after repetitive use testing.  Abduction was not lost beyond 10 degrees, adduction was no limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran had functional loss or impairment of the right hip due to less movement than normal, weakened movement, excess fatigability, pain on movement, and atrophy of disuse.  There was no localized tenderness to palpation of the right hip and right hip muscle strength upon flexion, abduction, and extension was 4 out of 5.  There was no ankylosis of the right hip, no malunion or nonunion of the femur, and no flair hip joint or leg discrepancy.  Right hip function was not so diminished that amputation with prosthesis would equally serve the Veteran.  The VA examiner diagnosed right hip osteopenia.   

As set forth above, osteopenia has been rated by analogy to osteoporosis.  In turn, osteoporosis, with joint manifestations, is rated as degenerative arthritis, but that rating must be rated based on limitation of motion.  See 38 C.F.R. § 4.71a, DC 5003, Note 2.  Throughout the appeal period, right hip osteopenia has been manifested by right hip pains, crepitus of the hip joint, weakness of the gluteus maximus, feelings of giving way, and slight limitation of motion both in extension and flexion that would be noncompensable under DC 5252 and 10 percent disabling under DC 5251.  Additional functional impairment during flare-ups and due to less movement than normal, weakened movement, excess fatigability, pain on movement, and atrophy of disuse is also shown. 

Because limitation of motion of the hip involves two separate disabilities, limitation of flexion and limitation of extension, considering the tenets of DeLuca, the Veteran is in receipt of a 10 percent rating for limitation of flexion of the right hip joint under DC 5152, and a 10 percent rating for limitation of extension of the right hip joint under DC 5251.  See September 2009 Board decision. 

After a full review of the clinical and lay evidence, the Board concludes that for the entire appeal period, an initial rating for right hip flexion in excess of 10 percent and an initial rating in excess of 10 percent for right hip extension are not warranted.  See 38 C.F.R. § 4.71a, DC 5251, 5252.  The maximum rating under DC 5251 is 10 percent, so that diagnostic code will not form the basis for increase.  For a higher rating under DC 5252, the evidence must indicate limitation of flexion to 30 degrees.  The most limitation of flexion noted in the reports is the 110 degrees found in the right hip during the May 2010 VA orthopedic evaluation.  For a higher rating under DC 5253, abduction must be limited to less than 10 degrees.  However, the evidence shows abduction beyond that level; in fact, during the December 2011 VA examination, the VA examiner noted that abduction was not lost beyond 10 degrees.  

The Board has considered the Veteran's complaints of pain, weakness, stiffness, buckling, crepitus, and flare ups.  However, the record indicates that the Veteran's claimed symptoms, to the extent that they limited his range of motion, were contemplated by the 10 percent rating for painful or limited motion upon flexion and 10 percent for painful or limited motion upon extension and did not show that the Veteran's limited motion was to such an extent that initial ratings would be warranted.  The evidence of record indicates that the right hip disability is not productive of ankylosis, fracture, malunion, or nonunion of the hip joint, or a flail hip joint and is not productive of limitation of flexion to 30 degrees or limitation of abduction with motion lost beyond 10 degrees.  For these reasons, the preponderance of the evidence weighs against a finding that the Veteran's right hip disability more closely an initial rating for right hip flexion in excess of 10 percent and an initial rating in excess of 10 percent for right hip extension.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 Vet. App. at 206-7.

Moreover, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.

IV. Initial Disability Rating Analysis for Cervical Spine Disability

Service connection for degenerative disc disease of the cervical spine at C3, C5 and cervical spondylosis and spondylolisthesis C5, C6 was granted effective August 2, 2005.  A 10 percent disability rating was assigned at that time and the Veteran challenged this initial rating.  A higher rating of 20 percent for the cervical spine disability was assigned from December 17, 2011. 

Under the governing regulation, cervical disc disease is rated under the General Rating Formula for Diseases and Injuries of the Spine.  The 10 percent disability rating reflects forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating reflects symptoms such as forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned when forward flexion of the cervical spine is 15 degrees or less; or when there is favorable ankylosis of the entire cervical spine.  A higher disability rating is warranted only in the case of unfavorable ankylosis of the entire cervical spine (40 percent), or unfavorable ankylosis of the entire spine (100 percent).  The General Rating Formula specifies that the formula must be applied regardless of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  It additionally provides that any associated objective neurologic abnormalities must be evaluated separately, under an appropriate diagnostic code. 

A. Cervical Spine Disability Rating from August 2, 2005 to December 17, 2011

As stated above, the Veteran is in receipt of a 10 percent rating for the period from August 2, 2005 to December 17, 2011 under DC 5240-5242.  The Veteran contends that a higher rating is warranted.  After a review of the lay and medical evidence of record, the Board finds that, for the period from August 2, 2005 to December 17, 2011, the weight of the evidence demonstrates that a disability rating in excess of 10 percent is not warranted for the cervical spine disability.  See 38 C.F.R. § 4.71a.

A March 2006 VA treatment record shows normal range of motion and strength of the cervical spine.  A May 2006 VA treatment record shows that the Veteran reported posterior neck pain.  Upon examination, the neck was slightly tender to palpation over the spinous process with full range of motion of the cervical spine and no crepitus.  An August 2006 VA treatment record notes that the Veteran reported neck pain which he rated at 7 out of 10.  Upon examination, the Veteran had mild to moderate degenerative joint disease and degenerative disc disease of the cervical spine.  The August 2006 VA physical therapist also indicated that that mobility and flexibility of the cervical spine was severely restricted due to pain.  However, the VA physical therapist did not provide specific range of motion measurements of the cervical spine.  

Finally, a December 2006 VA aid and attendance examination report reflects that the Veteran reported neck pain and the VA examiner noted limitation of motion of the cervical spine.  However, the December 2006 VA examiner did not provide specific range of motion measurements of the cervical spine.  Accordingly, the August 2006 VA physical therapist and December 2006 VA examiner notations of limitation of motion of the cervical spine cannot form the basis of a higher rating for the cervical spine disability during this period because they did not provide specific range of motion measurements upon which the Board can rely to grant a higher initial rating.  Other VA treatment records showed that the Veteran was experiencing daily flare-ups of neck pain; however, to the extent that such pain causes any limitation of motion, the degree of limited motion was not indicated.
  
The Board finds that the weight of the lay and evidence of record demonstrates that during this period, the Veteran did not have forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, the Board concludes that a higher initial rating for the cervical spine disability is not warranted under the General Ratings Formula for the rating period from August 2, 2005 to December 17, 2011.

The Board also considered whether the functional loss due to pain could result in a higher schedular evaluation.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Schafrath, 1 Vet. App. at 592.  In this case, the Veteran has complained of significant cervical spine pain and radiation.  Nevertheless, even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin the criteria which would support a higher initial disability rating.  Furthermore, neurologic manifestations of the cervical spine disability have already been separately rated based on neurological involvement in both upper extremities.  38 C.F.R. § 4.45, 4.71a, DC 5242; DeLuca, at 202; Mitchell, 25 Vet. App. 32.  Accordingly, a higher initial rating based upon pain would be inappropriate.

The Veteran also carries a diagnosis of degenerative disc disease in the cervical region.  Intervertebral disc syndrome is currently evaluated either on the total duration of incapacitating episodes over the previous twelve months or by combining under 38 C.F.R. § 4.25 (the combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  In this regard, none of the Veteran's medical records indicate that the Veteran has been prescribed bed rest on account of his neck problems.  Although the Veteran intentionally limits his activities to avoid pain, this is not the specific type of incapacitation envisioned by the drafters of the binding regulation set forth above.  Thus, it is the other method, that of applying the General Rating Formula for Diseases and Injuries of the Spine, which yields the greater benefit for the Veteran in this case.

The Board observes that the Veteran was found to have degenerative arthritis of the cervical spine.  Arthritis shown by X-ray evidence is rated based on limitation of motion of the affected joint.  38 C.F.R. § 4.71a.  DC 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  The cervical vertebrae are considered a group of minor joints ratable on parity with a major joint.  38 C.F.R. § 4.45. DC 5003 allows for the assignment of a 20 percent rating only where there is X-ray evidence of arthritis of two or more major joints or two or more minor joint groups. The cervical spine may only be rated as one major joint.  Accordingly, the evidence does not support a rating in excess of 10 percent for the service-connected cervical spine disability under DC 5003.  38 C.F.R. § 4.71a.  Because limitation of motion of the cervical spine has already been considered under DC 5242, a separate rating under DC 5003 based on the same limitation of motion due to pain or flare-ups is prohibited because it constitutes pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261- 62.

The preponderance of the evidence is against the claim and the appeal for a higher initial disability rating for the cervical spine disability from August 2, 2005 to December 17, 2011 must be denied.

B. Cervical Spine Disability Rating from December 17, 2011

As stated above, the Veteran is in receipt of a 20 percent rating for the period from December 17, 2011 under DC 5240-5242.  The Veteran contends that a higher rating is warranted for this period because he has pain and popping in the cervical spine.  See December 2014 Board hearing transcript.  In an April 2013 statement, the Veteran expressed that a higher rating than 20 percent is warranted for the cervical spine disability because his neck needed surgery but he was advised against it.  The Veteran also asserted that an earlier effective date is warranted for the grant of the 20 percent rating for the cervical spine disability.  Essentially, the Veteran asserts that the 20 percent stage of the cervical spine disability rating should be extended prior to December 17, 2011.  However, the Board finds that entitlement arose for the 20 percent rating as of the date of the VA examination on December 17, 2011, which is the first evidence of an increase in severity of the Veteran's cervical spine disability. 

For the rating period from December 17, 2011, the evidence shows that the cervical spine disability was manifested by forward flexion of 30 degrees with objective evidence of painful motion, and X-ray evidence of degenerative disc disease and degenerative joint disease of the cervical spine, with muscle spasm that is severe enough to result in abnormal spinal contour, which more nearly approximates a 20 percent disability rating.  

During the December 2011 VA examination, the Veteran reported neck pain as well as flare-ups of pain during which it is difficult to use his arms and move the neck.  Upon physical examination in December 2011, the Veteran had 30 degrees of forward flexion, 15 degrees of extension, 35 degrees of right lateral flexion, 35 degrees of left lateral flexion, 80 degrees of right lateral rotation, and 15 degrees of left lateral rotation of the cervical spine, with a combined range of motion of the cervical spine of 275 degrees.  Objective evidence of painful motion did not limit cervical spine range of motion, to include after repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, supra.  The Veteran had functional loss or impairment of the cervical spine due to less movement than normal, excess fatigability, and pain on movement.  There was localized tenderness to palpation of the cervical spine with muscle strength at 4 out of 5.  Cervical spine function was not so diminished that amputation with prosthesis would equally serve the Veteran.  

A May 2013 VA magnetic resonance imaging (MRI) of the cervical spine showed multilevel cervical degenerative changes at C2-3 through C7-T1 with disc desiccation at all levels, and posterior disc osteophyte complexes at C2-3/C5-6/C6-7/C8-T1, stable anterior cervical discectomy and fusion (ACDF) changes from C3-C5, moderate spinal canal narrowing at C6-7 and mild spinal cord narrowing at
C7-T1 with no spinal cord compression identified.  Neural foraminal narrowing was mild bilaterally at C3-4, moderate bilaterally at C4-5, moderate to severe bilaterally at C5-6, severe bilaterally at C6-7, and moderate bilaterally at C7-T1.  A November 2013 VA treatment record shows that the Veteran was prescribed a cervical collar to help with cervical spine disability symptoms and that cervical range of motion was mildly decreased for left lateral rotation due to pain.  However, no specific range of motion measurements were provided.

The Board finds that the weight of the lay and evidence of record demonstrates that during this period, the Veteran did not have forward flexion of the cervical spine to 15 degrees or less, or favorable or unfavorable ankylosis of the entire cervical spine.  Therefore, the Board concludes that a higher initial rating than 20 percent for the cervical spine disability is not warranted under the General Ratings Formula for the rating period from December 17, 2011.

The Board also considered whether the functional loss due to pain could result in a higher schedular evaluation.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32; Schafrath, 1 Vet. App. at 592.  In this case, the Veteran has complained of significant cervical spine pain and radiation.  Nevertheless, even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin the criteria which would support a higher initial disability rating.  Furthermore, neurologic manifestations of the cervical spine disability have already been separately rated based on neurological involvement in both upper extremities.  38 C.F.R. § 4.45, 4.71a, DC 5242; DeLuca, 202; Mitchell, 25 Vet. App. 32.  Accordingly, a higher initial rating based upon pain would be inappropriate.

The Veteran also carries a diagnosis of degenerative disc disease in the cervical region.  In this regard, none of the Veteran's medical records indicate that the Veteran has been prescribed bed rest on account of his neck problems.  Although the Veteran intentionally limits his activities to avoid pain, to include by using a cervical collar, this is not the specific type of incapacitation envisioned by the drafters of the binding regulation set forth above.  Thus, it is the other method, that of applying the General Rating Formula for Diseases and Injuries of the Spine, which yields the greater benefit for the Veteran in this case.

The Board observes that the Veteran was found to have degenerative arthritis of the cervical spine.  Because limitation of motion of the cervical spine has already been considered under DC 5242, a separate rating under DC 5003 based on the same limitation of motion due to pain or flare-ups is prohibited because it constitutes pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261- 62.  

Based on the foregoing, the preponderance of the evidence is against the claim and the appeal for a higher initial disability rating than 20 percent for the cervical spine disability from December 17, 2011 must be denied.


V. Initial Disability Rating Analysis for Lumbar Spine Disability

The Veteran's lumbar spine disability is rated as 10 percent disabling from May 15, 2007 to December 17, 2011 and 20 percent disabling from December 17, 2011 pursuant to the criteria of 38 C.F.R. § 4.71a, DC 5242 (degenerative arthritis of the spine).

Disabilities of the spine are rated under General Rating Formula for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine, including degenerative disc disease, provides for assignment of a rating of 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of body high.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher rating of 40 percent is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  The criteria are to be applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by disease or injury.  38 C.F.R. § 4.71a; DCs 5235-5243. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a. 

A. Lumbar Spine Disability Rating from May 15, 2007 to December 17, 2011

As stated above, the Veteran is in receipt of a 10 percent rating for the period from May 15, 2007 to December 17, 2011 under DC 5242.  The Veteran contends that a higher rating is warranted.  After a review of the lay and medical evidence of record, the Board finds that, for the period from May 15, 2007 to December 17, 2011, the weight of the evidence demonstrates that a disability rating in excess of 10 percent is not warranted for the lumbar spine disability.  See 38 C.F.R. § 4.71a.  Throughout this period, the Veteran's lumbar spine disability manifested by limited painful motion of the lumbar spine, as well as daily flare-ups of pain; however, the record does not show the extent of limitation of motion during this period.  

A May 2007 VA MRI of the lumbar spine revealed L5-S1 degenerative disc disease.  A May 2007 VA treatment record shows that the Veteran reported low back pain which is made worse by prolonged sitting, walking, and bending over.  Upon examination, the lumbar paraspinal was tender to palpation.  With respect to gait, the VA examiner indicated that the Veteran was in a motorized wheelchair and is able to ambulate short distances with a cane.  A December 2007 VA treatment record shows an assessment of degenerative spine disease with rather severe foraminal narrowing on multiple levels.  Other VA treatment records showed that the Veteran was experiencing daily flare-ups of pain and limited motion; however, the degree of limited motion was not indicated.  

The Board has considered and weighed the complaints of chronic low back pain and limitations on standing as well as limitations on walking and flare-ups of pain with prolonged sitting, walking and bending over.  However, such functional impairment has been considered in arriving at the 10 percent rating for limitation of motion of the lumbar spine based on range of motion measurements, to include as due objective evidence of pain and subjective complaints of flare-ups of pain, resulting in the functional impairment described above.  Even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin the criteria which would support a higher initial disability rating.  Furthermore, neurologic manifestations of the cervical spine disability have already been separately rated based on neurological involvement in both upper extremities.  38 C.F.R. § 4.45, 4.71a, DC 5242; DeLuca, 202; Mitchell, 25 Vet. App. 32.  Accordingly, a higher initial rating based upon pain would be inappropriate.

The weight of the evidence demonstrates that, during the rating period from May 15, 2007 to December 17, 2011, the lumbar spine disability did not more nearly approximate forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees, to include as due to pain, stiffness, and flare-ups of pain, combined range of motion of the lumbar spine less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, so as to warrant the next higher rating of 20 percent.  38 C.F.R. § 4.71a, DC 5242.  While there is evidence that the Veteran may have had abnormal gait, as manifested by walking with a cane, there are no findings of guarding or muscle spasm of the lumbar spine severe enough to cause abnormal gait.  For these reasons, the preponderance of the evidence weighs against a finding that the lumbar spine disability more closely approximates a 20 percent rating under DC 5242 throughout the rating period from May 15, 2007 to December 17, 2011.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7. 

The Board observes that the Veteran was not found to have degenerative arthritis of the lumbar spine.  Arthritis shown by X-ray evidence is rated based on limitation of motion of the affected joint.  38 C.F.R. § 4.71a.  DC 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  The lumbar vertebrae are considered a group of minor joints ratable on parity with a major joint.  38 C.F.R. § 4.45. DC 5003 allows for the assignment of a 20 percent rating only where there is X-ray evidence of arthritis of two or more major joints or two or more minor joint groups. The lumbar spine may only be rated as one major joint.  Accordingly, the evidence does not support a rating in excess of 10 percent for the service-connected lumbar spine disability under DC 5003.  38 C.F.R. § 4.71a.  Because limitation of motion of the lumbar spine has already been considered under DC 5242, a separate rating under DC 5003 based on the same limitation of motion due to pain or flare-ups is prohibited because it constitutes pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261- 62.

With respect to IVDS, the evidence shows that there were no incapacitating episodes sufficient to warrant a higher disability rating.  The evidence demonstrates that the Veteran has not been prescribed bed rest by a physician during the rating period from May 15, 2007 to December 17, 2011 as a result of an incapacitating episode relating to the lumbar spine.  The Veteran has not reported incapacitating episodes relating to the lumbar spine disability during any 12-months during the period from May 15, 2007 to December 17, 2011.  As such, an initial rating in excess of 10 percent is not warranted based on IVDS.  38 C.F.R. § 4.71a, DC 5243.  

B. Lumbar Spine Disability Rating from December 17, 2011

As stated above, the Veteran is in receipt of a 20 percent rating for the period from December 17, 2011 under DC 5242.  The Veteran contends that a higher rating is warranted for this period because when he rides his wheelchair and hits a crack on the floor, it caused pain in the lower back that radiates down the lower extremities.  See December 2014 Board hearing transcript.  In an April 2013 statement, the Veteran expressed that a higher rating than 20 percent is warranted for the lumbar spine disability because his back needed surgery but he was advised against it and because he is a wheelchair due to the lumbar spine disability.  The Veteran also asserted that an earlier effective date is warranted for the grant of the 20 percent rating for the lumbar spine disability.  Essentially, the Veteran asserts that the 20 percent stage of the lumbar spine disability rating should be extended prior to December 17, 2011.  However, the Board finds that entitlement arose for the 20 percent rating as of the date of the December 17, 2011 VA examination, which is the first evidence of an increase in severity of the Veteran's lumbar spine disability. 

For the rating period from December 17, 2011, the evidence shows that the lumbar spine disability was manifested by forward flexion of 60 degrees with objective evidence of painful motion, and X-ray evidence of degenerative disc disease of the lumbar spine, but no spasm that is severe enough to result in abnormal gait or abnormal spinal contour, which more nearly approximates a 20 percent disability rating.  

During the December 2011 VA examination, the Veteran reported low back pain as well as flare-ups of pain during which he cannot walk.  Upon physical examination in, the Veteran 60 degrees of forward flexion, 10 degrees of extension, 15 degrees of right lateral flexion, 15 degrees of left lateral flexion, 15 degrees of right lateral rotation, and 15 degrees of right lateral rotation of the lumbar spine with a combined range of motion of the lumbar spine of 130 degrees.  Objective evidence of painful motion did not limit range of motion, to include after repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, supra.  The Veteran had functional loss or impairment of the lumbar spine due to less movement than normal, excess fatigability, pain on movement, incoordination, and atrophy of disuse.  There was no localized tenderness to palpation of the lumbar spine and muscle strength was at 4 out of 5.  Lumbar spine function was not so diminished that amputation with prosthesis would equally serve the Veteran.  The December 2011 VA examiner opined that the Veteran does not have ankylosis of the lumbar spine.

VA treatment records during this period show complaints of back pain, stiffness, and popping, and that back symptoms are a factor in him being confined to a wheelchair.  A September 2014 shows an assessment of degenerative disc disease of the lumbar spine with some foraminal stenosis at the exit of the L5 nerve roots bilaterally.  

After a review of all of the evidence, the Board finds that at no time during the rating period from December 17, 2011 have the criteria for a rating in excess of 20 percent for lumbar spine degenerative arthritis been met or more nearly approximated.  At no time during the rating period from December 17, 2011, even with consideration of limitation of motion due to pain, stiffness, popping, and flare-ups of pain did the lumbar spine disability manifest by forward flexion of the thoracolumbar spine of 30 degrees or less or favorable or unfavorable ankylosis of the entire thoracolumbar spine. 

The Board has considered and weighed the Veteran's complaints of persistent low back pain, stiffness, and popping  that cause the functional impairment discussed during the December 2011 VA examination report, as well as difficulties with prolonged standing, any physical exertion with any attempts at bending, lifting or twisting, and prolonged sitting.  However, such symptomatology and functional impairment described above result from the limitation motion of the lumbar spine, to include as due to pain, stiffness, muscle spasm, and all the symptoms described by the Veteran, which results in the 20 percent rating under DC 5242.  38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca, 8 Vet. App. at 206-7.  Moreover, to the extent that the Veteran has antalgic gait resulting from severe muscle spasms or guarding, such symptoms is contemplated in the 20 percent rating under DC 5242.  However, during this period, the Veteran has not been found to have muscle spasm severe enough to cause antalgic gait.

The weight of the evidence demonstrates that during the rating period from December 17, 2011, the lumbar spine disability did not more nearly approximate forward flexion of the lumbar spine 30 degrees or less, or unfavorable or favorable ankylosis of the lumbar spine, so as to warrant the next higher rating of 40 percent.  38 C.F.R. § 4.71a, DC 5242.  The evidence of record shows that the functional range of motion is not additionally limited due to pain, fatigue, or incoordination sufficient to serve as a basis for a higher rating at any point during the rating period from January 14, 2013.  See Mitchell, 25 Vet. App. 32.  For these reasons, the preponderance of the evidence weighs against a finding that the lumbar spine disability more closely approximates the next higher 40 percent rating under DC 5242 for the rating period from December 17, 2011.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7. 

The Board observes that the Veteran was found to have degenerative arthritis of the lumbar spine.  However, DC 5003 allows for the assignment of a maximum 20 percent rating only where there is X-ray evidence of arthritis of two or more major joints or two or more minor joint groups; therefore, a higher rating is not available for assignment under DC 5003.  Because limitation of motion of the lumbar spine has already been considered under DC 5242, a separate rating for painful limitation of motion or limitation of motion during flare-ups under DC 5003 is prohibited because it constitutes pyramiding with ratings under the General Formula, which rates on limitation of motion and the same or similar impairments that limit the same functions of the back.  38 C.F.R. § 4.14; Esteban, at 261- 62.

With respect to IVDS, the evidence shows that there were no incapacitating episodes sufficient to warrant a higher disability rating.  The December 2011 VA examination report shows a specific clinical finding of no IVDS, and the Veteran did not report any incapacity including bed rest under doctor's care of approximately four to seven days relating to the lumbar spine disability during the 12 months prior to the VA examination.  Because the weight of the evidence of record shows that the Veteran did not have incapacitating episodes having a total of at least 4 weeks but less than 6 weeks during the past 12 months, a disability rating in excess of 20 percent is not warranted based on IVDS.  38 C.F.R. § 4.71a, DC 5243.  

VI. Increased Disability Rating Analysis for 
Right and Left Upper Extremity Neuropathy

The Veteran's right and left upper extremity peripheral neuropathy disabilities are currently rated under DC 8515.  Mild incomplete paralysis of the median nerve warrants a 10 percent for either extremity.  Moderate incomplete paralysis warrants a 30 percent rating in the major extremity and a 20 percent rating in the minor extremity.  Severe incomplete paralysis warrants a 50 percent rating in the major extremity and a 40 percent rating in the minor extremity.  38 C.F.R. § 4.124a, DC 8515.

Complete paralysis of the medial nerve warrants a 70 percent rating for the major extremity and a 60 percent rating in the minor extremity.  Complete paralysis occurs where the hand was inclined to the ulnar side, the index and the middle fingers were more extended that normally, there was considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation was incomplete and defective, there was the absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, the index and middle fingers remained extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm and flexion of wrist was weakened and there was pain with trophic disturbances.  Id. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The Veteran contends that a higher rating is warranted for peripheral neuropathy of the right and left upper extremities because both hands and fingers are numb from the shoulders to the hands and he is unable to pick up his 18-month old grandchild due to bilateral upper extremity pain and weakness.  See December 2014 Board hearing transcript. 

After a review of all the evidence, lay and medical, the Board finds that the criteria for a disability rating in excess of 10 percent for peripheral neuropathy of each upper extremity have not been met at any time during the appeal period because the Veteran's bilateral upper extremity peripheral neuropathy has not been manifested by symptoms that more nearly approximate moderate incomplete paralysis of each of the upper extremities.  38 C.F.R. § 4.124a, DC 8515.

The Veteran underwent a VA examination of the nerves in November 2010 where he reported intermittent numbness in the arms to the shoulders and that he had paresthesias when he raised his arms above his head.  Upon examination, the VA examiner assessed polyneuropathy with mild incomplete sensory loss in the upper extremities.  

A March 2011 VA treatment record shows that the Veteran reported nerve pain and numbness in both hands and that pain is sharp and shooting accompanied with muscle cramps.  Upon examination in March 2011, the VA examiner assessed normal sensation for light touch in both arms down to approximately the elbows, decreased but present light touch sensation on bilateral forearms and hands in all dermatomes.  Muscle strength was found to be in excess of 4 out of 5 in all muscles of both upper extremities.

In December, 2011, the Veteran underwent a VA examination of the cervical spine, which also included medical findings pertaining to bilateral upper extremity neurological symptoms.  Specifically, the December 2011 VA examiner assessed muscle strength to be at 4 out of 5 on bilateral elbow flexion, elbow extension, wrist flexion, wrist extension, and finger flexion with no muscle atrophy.  Deep tendon reflexes were normal for bilateral biceps, triceps, and brachioradialis.  Sensation to light touch was decreased from the shoulder area to the fingers bilaterally with no pain.  There was mild paresthesias and numbness bilaterally and the VA examiner assessed the severity of neurological symptoms of the upper extremities to be mild.  

A November 2013 VA treatment record shows that the Veteran reported pain and numbness in both arms and hands which worsened when he "bobbled his head" and that he could not raise his left arm above his shoulder.  Upon examination in November 2013, sensation was intact for light touch in the bilateral upper arms.  In the right hand, sensation in C6-T1 dermatomes was variable between normal and decreased but present on repeat testing.  In the left hand, sensation in C6-T1 dermatomes was present but decreased.  On upper extremity motor testing, the Veteran showed good (4out of 5) strength of all key muscles of bilateral upper extremities, which the VA provider assessed to have essentially been unchanged since at least 2010.

A December 2013 VA treatment record shows an assessment that sensation was intact for light touch on the bilateral upper arms (C5 dermatomes).  In the right hand, sensation for light touch was noted as decreased in the thumb and index finger, but normal in the three ulnar fingers with no change in sensation with Tinels test in right wrist or elbow, or on extension or flexion of right wrist.  In the left hand, sensation for light touch was noted as decreased in the ulnar three fingers, but not in the left thumb or index finger.  On Tinel's test over the ulnar nerve in the left elbow, the Veteran reported numbness in the ulnar three fingers of left hand.  The Veteran had no reported changes in sensation to light touch in the left hand on Tinel's test over wrist, or on extension of flexion of wrist.  On upper extremity motor testing, the Veteran showed good (4 out of 5) strength of all key muscles of bilateral upper extremities, which the VA provider assessed to have essentially been unchanged since at least 2010.  Finally, June and July 2014 VA treatment records noted medical findings of grip strength of 51.6 pounds in the left hand and 50 pounds in the right hand. 

The Board finds that the disability picture provided by the above-referenced VA examination reports as well as VA treatment records more nearly approximates mild incomplete paralysis of the upper extremities than moderate incomplete paralysis of the upper extremities, so does not warrant an initial rating in excess of 10 percent for each of the upper extremity peripheral neuropathy.  Throughout the appeal period, the Veteran had pain, numbness, and weakness in both upper extremities.  Moreover, medical findings throughout the appeal consistently showed normal to mildly decreased sensation and strength with no muscle atrophy in both upper extremities.  The December 2011 VA examination showed normal tendon reflexes bilaterally.  All of these symptoms and impairment more nearly approximate mild incomplete paralysis of the upper extremities and do not more nearly approximate moderate incomplete paralysis disability.  38 C.F.R. § 4.124a, DC 8515.

Therefore, a rating in excess of 10 percent for peripheral neuropathy of each of the upper extremities is not warranted for the entire appeal because, as discussed above, the weight of the lay and medical evidence does not show the severity required for a rating in excess of 10 percent based on the relevant symptomatology and impairment under DC 8515.  38 C.F.R. § 4.124a.

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings.

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of Compensation, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

The Court explained that a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Anderson v. Shinseki, 22 Vet. App. 423 (2009). 

Here the Board finds that, the symptomatology and impairment caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Board also finds that the schedular rating criteria contemplate the Veteran's right hip disability and the symptoms associated with such disability including limitation of motion, difficulty standing, sitting, walking, and pain.  The schedular rating criteria pertaining to the Veteran's right hip disability provide for ratings based on limitation of motion, including due to pain and other orthopedic factors such as weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  Because the schedular rating criteria are adequate to rate the Veteran's right hip disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.

Concerning the cervical spine disability, the Veteran has reported symptoms of pain, limited motion, stiffness, difficulty with sitting and standing, limitation in bending, limitation on removing his wheel chair from his car, and pain that interfered with his sleep. The regulations expressly consider limitation of motion, the effect of incapacitating episodes, and associated neurological symptoms. The regulations also expressly contemplate interference with sitting, standing, and weight-bearing.  38 C.F.R. § 4.45(f).  Additionally, applicable case law mandates the Board consider the overall functional effect of symptoms such as pain, limited motion, fatigability, weakness, incoordination and other symptoms.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. at 44.  

The Board finds that all the symptomatology and impairment caused by the Veteran's lumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's lumbar spine disability has manifested in degenerative disc disease of the lumbar spine and painful movement, muscle spasm, antalgic gait, and limitation of motion.  The schedular criteria for rating the lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates, limitations of motion of the spine including due to pain and other orthopedic factors (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca); other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  In this case, comparing the Veteran's disability level and symptomatology and impairment of the lumbar spine to the rating schedule, the degree of disability of the lumbar spine throughout the entire appeal period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Moreover, symptoms of stiffness, tightness, achiness, and pressure with throbbing pain and discomfort are considered as similar to pain or painful motion.  The Board has additionally considered ratings under alternate schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  Therefore, the Board finds that the record does not reflect that the lumbar spine disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis.

Concerning bilateral upper extremity neuropathy, a comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for bilateral upper extremity peripheral neuropathy shows that the rating criteria reasonably describe the disability and contemplate the Veteran's mild sensory and motor symptoms of weakness, pain, and numbness, as well as impairment associated with bilateral upper extremity peripheral neuropathy.  Therefore, the Board finds that the record does not reflect that the Veteran's bilateral upper extremity peripheral neuropathy is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis. 

The Board has considered this information in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extraschedular consideration is warranted.  Therefore, the first prong of Thun is not satisfied and the Board declines to remand the above-referenced issues for referral for extraschedular consideration.

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration of any combined effect is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

VII. Earlier Effective Date for Increased Rating for Peripheral Neuropathy 
of the Right and Left Lower Extremities 

For an increased rating claim, the effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(1) and (2).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

The Veteran filed a September 2008 claim for service connection for peripheral neuropathy of the right and left lower extremities.  This claim was adjudicated by the RO in May 2009, at which time service connection for peripheral neuropathy was granted and a 10 percent rating was assigned for each lower extremity.  As the Veteran did not file a timely appeal or submit new and material evidence within one year, that decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.1103.  On August 17, 2010, VA received the Veteran's claim for increased rating for the service-connected right and left lower extremity peripheral neuropathy.  This claim was adjudicated by the RO in February 2012, at which time a 20 percent rating was assigned for each lower extremity.  In April 2012, the Veteran requested an earlier effective date for the grant of the 20 percent rating for peripheral neuropathy of the right and left lower extremities.  The Veteran contends that an earlier effective date is warranted because he was treated for bilateral lower extremity neuropathy since 2005 at which time he received a wheel chair as a result of this disorder.  See December 2014 Board hearing transcript.

The Board acknowledges that in limited circumstances, such as the presence of clear and unmistakable error, the finality of a VA adjudication may be attacked.  See 38 C.F.R. § 3.105(e) (2014).  In the present case, however, the Veteran has not alleged clear and unmistakable error or otherwise called into question the finality of the May 2009 rating decision; thus, an effective date for a 20 percent rating for each of the right and left lower extremity peripheral neuropathy, based on the September 2008 service connection claim, is precluded due to finality of the May 2009 rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Therefore, there is no legal basis for assignment of a compensable rating effective any earlier than August 17, 2010, the date of the Veteran's most recent claim for increased rating for right and left lower extremity neuropathy.  In reaching this conclusion, the Board has considered whether an increase in the Veteran's right and left lower extremity peripheral neuropathy was factually ascertainable up to one year prior to the August 17, 2010 claim; however, in this case, the evidence regarding the bilateral lower extremity neuropathy, to include lay statements, does not demonstrate a worsening of symptomatology within one year prior to the receipt of the Veteran's August 17, 2010 claim for increase.  

While the Veteran was in receipt of VA medical treatment prior to that date, his clinical records reflect a disability picture similar to that based on which the 10 percent rating was assigned by the RO in the May 2009 rating decision.  VA treatment records from August 2009 to August 2010 show complaints and medical findings of bilateral lower extremity spasms, numbness, and nerve pain, which are same or similar symptoms to those based on which the 10 percent rating for each lower extremity was assigned by the RO in the May 2009 rating decision.  In this regard, the an increase in the Veteran's right and left lower extremity peripheral neuropathy became factually ascertainable based on the November 2010 VA examination of the peripheral nerves, which took place after the August 17, 2010 claim for increased rating.  The Board thus finds that an earlier effective date than August 17, 2010 for the grant of a 20 percent rating for each of the service-connected right and left lower extremity peripheral neuropathy.  Where, as here, the law, and not the evidence, is dispositive, the appeal must be denied as without legal merit.  See Sabonis, 6 Vet. App. at 430.  

As discussed below, the claim for increased rating for right and left lower extremity peripheral neuropathy is remanded for a VA examination to determine the current severity of bilateral lower extremity peripheral neuropathy.  The Board's conclusion that an earlier effective date is not warranted for right and left lower extremity peripheral neuropathy is not prejudicial with respect to the claim for increased rating for the same disabilities and should not be deferred because the VA examination conducted pursuant to the Board remand below will help determine the current severity of the disabilities and will not affect the finding that the Veteran right and left lower extremity peripheral neuropathy did not undergo an increase within the one year period prior to August 17, 2010, the date of receipt of the claim for increased rating. 



ORDER

A higher initial rating in excess of 10 percent right hip extension for the entire initial rating period is denied. 

A higher initial rating in excess of 10 percent right hip flexion for the entire initial rating period is denied. 

A higher initial disability in excess of 10 percent for the service-connected cervical spine disability for the initial rating period from August 2, 2005 to December 17, 2011 is denied.  

A higher initial disability in excess of 20 percent for the service-connected cervical spine disability for the initial rating period from December 17, 2011 is denied.  

A higher initial disability rating in excess of 10 percent for degenerative arthritis of the lumbar spine for the initial rating period from May 15, 2007 to December 17, 2011 is denied.  

A higher initial disability rating in excess of 20 percent for degenerative arthritis of the lumbar spine for the initial rating period from December 17, 2011 is denied.  

An increased disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity for the entire appeal period is denied.

An increased disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity for the entire appeal period is denied.

An effective date earlier than August 17, 2010 for the grant of a 20 percent rating for right lower extremity peripheral neuropathy is denied.  

An effective date earlier than August 17, 2010 for the grant of a 20 percent rating for left lower extremity peripheral neuropathy is denied.


REMAND

I. Whether There is New and Material Evidence to Reopen 
Service Connection for Sleep Apnea

In a September 2008 rating decision, the RO denied service connection for sleep apnea finding that that new and material evidence had not been submitted.  In a December 2008 notice of disagreement (NOD), the Veteran appealed the denial of the claim for service connection for sleep apnea.  In a May 2010 rating decision, the RO again denied service connection for sleep apnea finding that the evidence submitted was not new and material.  In an August 2010 NOD, the Veteran appealed the denial of the claim for service connection for sleep apnea.  The Veteran has not been issued a statement of the case (SOC) for his appeal of the denial of service connection for sleep apnea.  An unprocessed notice of disagreement should be remanded, not referred, to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App 238, 240-241 (1999).  Thus, this claim must be remanded for issuance of a statement of the case.  See 38 C.F.R. §§ 3.160(c), 19.26 (2014). 

II. Service Connection for Multi-Joint Arthritis 

The Veteran has claimed that he has degenerative arthritis of several joints as a result of the service-connected sarcoidosis.  Specifically, he asserted that multi-joint arthritis is secondary to the steroids he takes to treat the service-connected sarcoidosis.  The joints that are not included in this multi-joint service connection claim are the cervical and lumbar spines, for which secondary service connection due to steroidal treatment has already been granted.

According to a May 2008 VA respiratory disease examination report, a VA pulmonologist felt that the medical history showed, "degenerative arthritis and osteopenia, aggravated by chronic steroid therapy for advanced sarcoidosis" and concluded that the record indicates degenerative arthritis, rather than sarcoid arthropathy.

In September 2009, the Board remanded this claim for a VA examination in order to ascertain whether a diagnosis of arthritis for the claimed joints, and for an opinion as to whether it is at least as likely as not that this disability was caused or aggravated by chronic steroid use.  After reviewing X-rays performed concurrent with the December 2009 VA examination, the VA examiner diagnosed degenerative joint disease of the bilateral knees and hips and found that the Veteran did not have arthritis of the shoulders, wrists, hands, ankles, and feet. 

With respect to the knees and hips, the December 2009 VA examiner opined that the Veteran has mild degenerative changes in both hips and knees, which is less likely than not related to any steroid use.  An addendum VA opinion was also obtained upon remand to clarify deficiencies found in the December 2009 examination report.  In the March 2010 addendum opinion, the VA examiner opined that bilateral hip and knee mild arthritis is less likely than not related to steroid use.  In reaching this opinion, the VA examiner explained that he would expect chronic steroid use to give x-ray findings consistent with avascular necrosis such as subchondral collapse or diffuse osteopenia; however, the Veteran had mild osteophytes seen on x-ray.  

The Board again remanded the claim in November 2011 for an opinion as to whether it is at least as likely as not that multi-joint arthritis, to include shoulders, wrists, hands, hips, knees, ankle, and toes has been aggravated beyond natural progression by chronic steroid use.  In a December 2011 opinion, a VA examiner opined that it is very unlikely that chorionic steroid use would result in multi-joint arthritis.  However, the VA examiner did not provide a rationale for this opinion.  Accordingly, the Board finds that the December 2011 opinion with respect to aggravation of multi-joint arthritis is inadequate as it did not provide a rationale for the opinion given.  See Barr, 21 Vet. App. 311 (2007).  As the opinion obtained in connection with the service connection claim is inadequate, a new opinion must be obtained.

Moreover, while the December 2009 VA examiner found that x-rays of shoulders, wrists, hands, ankles, and feet were normal, a June 2009 VA MRI report noted significant degenerative change of the first metatarsophalangeal joint of the right foot.  Moreover, a December 2009 radiology report shows early degenerative change of the right wrist with post-traumatic changes at the head of the third metacarpal, and no arthritic changes in the left wrist, the left hand, and left ankle.  The December 2009 VA MRI report also noted degenerative changes metacarpophalangeal joint of the thumb with slight subluxation at the joint and early degenerative changes of left foot.  Given this discrepancy as well as the passage of more than five years since the December 2009 VA examination, the Board finds that a new examination is needed to help ascertain whether a diagnosis of arthritis has been given for the claimed joints.  

III. Increased Rating for Peripheral Neuropathy 
of the Right and Left Lower Extremities

In a May 2009 rating decision, the RO granted service connection for right and left lower extremity peripheral neuropathy initially assigning a 10 percent rating for each of the lower extremities.  In August 2010, the Veteran filed a claim for increased rating for peripheral neuropathy of the right and left lower extremities.  A February 2012 rating decision granted an increased rating of 20 percent rating for each of the lower extremities.  

The Veteran underwent a VA examination of the peripheral nerves in November 2010.  Not only is this examination now more than four years old, but at his Board hearing, the Veteran reported that peripheral neuropathy of the right and left lower extremities has increased tremendously in severity since the grant of the 20 percent rating and, therefore, has increased in severity since the last VA examination of the peripheral nerves.  Specifically, he testified that he cannot stand long enough to do anything due to numbness and that, while he does not have total loss of use of the legs, his lower extremities are very weak and cold most of the time.  This testimony indicates that the Veteran bilateral lower extremity peripheral neuropathy may have worsened since the last VA examination in November 2010.  Therefore, a more current examination should be undertaken.

IV. Entitlement to a Higher Level of Aid and Attendance, Specially Adapted Housing, and Automobile and Adaptive Equipment or Adaptive Equipment Only

Because the issues of service connection for multi-joint arthritis and entitlement to a higher ratings for peripheral neuropathy of the right and left lower extremities are being remanded in this decision for additional development, the appeals for entitlement to SMC, automobile and adaptive equipment, and specially adapted housing must be remanded, because they are inextricably intertwined with the issues of service connection for multi-joint arthritis and bilateral lower extremity peripheral neuropathy rating.  The outcome of the unresolved claims could impact entitlement to these benefits.  Specifically, entitlement to these benefits is based upon a finding that the disability which causes loss of use of an upper or lower extremity is service-connected.   

During the December 2014 Board hearing, while the Veteran indicated that he does not have total use of his legs, he explained that his legs are not supporting him to get up and walk and that when he performs any type of exertion such as loading the wheelchair on his car.  Moreover, the December 2011 VA examiner opined that the Veteran has lost use of a lower extremity which affects the function of balance as to preclude locomotion with the air of braces, crutches, cane, or wheel chair.  Specifically, the VA examiner indicated that without the motorized wheelchair, the Veteran would not be able to get around.  However, the December 2011 VA examiner did not indicate whether such limitation is a result of a service-connected disability or a nonservice-connected disability.  Based on the foregoing, a remand is required to help determine whether a service-connected disability resulted in such limitation of locomotion of the lower extremities so as to warrant use of a wheelchair.  

V. TDIU

Entitlement to a TDIU is potentially an element of all rating issues.  See Rice, 
22 Vet. App. 447.  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

During a May 2008 VA examination of the joints, the Veteran stated he was a sandblaster but has not been working for a long time due to his sarcoidosis.  He also advanced that pain in the hips, knees, and ankles interfered with his work and prevented him from working on several occasions.  A June 2011 VA occupational therapy consult showed that the Veteran reported that he worked at a steel mill, but had not worked since 1984.  The December 2011 VA lumbar spine examination report showed a notation by the VA examiner that the Veteran reported that the lumbar spine disability impacted his ability to work in that he was unable to ambulate due to weakness and back pain.  Similarly, the December 2011 VA cervical spine examination report reflected that the Veteran reported that his cervical spine disability impacted his ability to work in that he had reduced strength in both upper extremities.  The record reflects that the Veteran was in receipt of a TDIU from February 1986 to December 1998.

Taking Rice into consideration, the Board construes this evidence to be a new claim for a TDIU that arose during the rating period on appeal for multiple rating claims; however, further development is necessary prior to analyzing this TDIU claim on the merits.  With regard to the duties to notify and assist, the Veteran has not been provided with the appropriate VCAA notice in conjunction with a TDIU claim.  A VA opinion would also help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to his service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Even though he has been assigned a 100 percent schedular rating since December 1998, the claim for entitlement to a TDIU is not moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).
   
Accordingly, the case is REMANDED for the following actions:

1. Issue the Veteran a statement of the case addressing the issue of entitlement to service connection for sleep apnea and inform the Veteran and his representative of the procedures necessary to perfect a substantive appeal of this issue.

2. Schedule the Veteran for the appropriate VA examination(s) to help determine which joints are arthritic, as well as the etiology of such arthritis, if found.  The VA examiner should also opine on whether the limitation of locomotion of a lower extremity so as to require a wheelchair results from a service-connected disability.  The VA examiner is requested to provide the following opinions: 

a. Which of the claimed joints (shoulders, wrists, hands, fingers, hips, knees, ankle, feet, and toes) have a diagnosis of arthritis?

b. For each joint with a diagnosis of arthritis, is it at least as likely as not (50 percent or greater probability) that such arthritis was caused by chronic steroid use for the service-connected pulmonary sarcoidosis? 

c. For each joint with a diagnosis of arthritis, is it at least as likely as not (50 percent or greater probability) that such arthritis was aggravated beyond normal progression by chronic steroid use for the service-connected pulmonary sarcoidosis? 

In providing this opinion, the VA examiner should specifically comment on the May 2008 VA respiratory disease examiner's opinion that degenerative arthritis was aggravated by chronic steroid therapy for advanced sarcoidosis.

If it is the examiner's opinion that there is aggravation, he/she should identify the baseline level of severity of respective disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.  

d. The December 2011 VA examiner opined that the Veteran has lost use of a lower extremity which affects the function of balance as to preclude locomotion with the aid of a wheel chair.  Is such limitation of motion caused by a service connected disability?

A rationale should be given for all opinions and conclusions rendered.

3. Schedule the Veteran for the appropriate VA examination to determine the severity of his peripheral neuropathy of the right and left lower extremities.

4. Provide the Veteran with the appropriate VCAA notice for TDIU, which outlines the types of evidence the Veteran needs to provide in order to establish a TDIU.  

5. Perform any additional development with respect to the claim for a TDIU, to include obtaining from the Veteran a detailed statement on VA Form 21-8940 regarding his post-service work history as well as all of his education and training.  All actions to obtain the requested statement should be documented fully in the claims file.

6. After completing any additional development deemed necessary, readjudicate the issues remaining on appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


